Citation Nr: 0416561	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to an effective date earlier than October 27, 
1998 for an award of a total rating based on individual 
unemployability (TDIU) due to service-connected disability, 
for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to 
September 1952.  He died in October 2000, the appellant is 
his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Newark, New Jersey Regional Office (RO).

Pursuant to the appellant's request a hearing at the RO 
before a Hearing Officer was held in October 2003.  A 
transcript of the hearing is in the claim file.

At the time of his death, the veteran was pursuing a claim of 
entitlement to additional compensation based on his spouse's 
need for regular aid and attendance.  That claim was 
initially denied.  The appellant enter a "disagreement" 
with that decision.  The claim for additional compensation to 
a veteran based on the status of the spouse terminated with 
the death of the veteran.  To the extent that the 
"disagreement" represents a claim for death pension or 
dependency and indemnity compensation based on the need for 
aid and attendance benefits, the appellant and/or her 
representative should file a claim for the benefit requested 
with the RO.  The appeal is limited to the issue set forth on 
the title page.
FINDINGS OF FACT

1.  The veteran died on October [redacted], 2000.  His death 
certificate lists the cause of death as cardiogenic shock due 
to dysrhythmia.  

2.  At the time of his demise, the veteran was service 
connected for degenerative disc disease, L3-4, and L5-S1, 
rated 60 percent disabling; sinusitis with rhinitis, rated 10 
percent disabling; conjunctivitis, bilateral, rated 
noncompensable.  A combined disability evaluation of 60 
percent was in effect for the service-connected disabilities.  
A TDIU had been assigned effective October 1998.

3.  The veteran's service medical records contain no 
findings, complaints, or treatment for dysrhythmia.  

4.  The veteran had no service connected disability that 
contributed substantially or materially to cause the 
veteran's death.  

5.  A rating decision dated in August 1993 denied entitlement 
to increased evaluations for sinusitis and a back disorder.  
The veteran did not initiate an appeal of this decision.  

6.  The veteran's petition to reopen a claim for increased 
evaluations for his service-connected disabilities was 
received at the RO, along with private medical evidence, on 
October 27, 1998.

7.  It is not factually ascertainable, from the evidence of 
record, whether the veteran's service-connected disability 
rendered him unemployable prior to VA examination in December 
1998.

8.  By rating decision of October 1999, TDIU was granted 
effective, October 27, 1998.  The veteran died on October [redacted], 
2000.

9.  The appellant's claim of entitlement to an effective date 
earlier than October 27, 1998 for TDIU, for accrued benefits 
purposes, was received at the RO in March 2002. 

10.  The veteran had not filed a claim for an earlier 
effective date for a grant of TDIU prior to his death in 
October 2000.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2003).

2.  Dysrhythmia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

3.  An effective date earlier than October 27, 1998, for a 
grant of a total rating for compensation purposes, based on 
unemployability due to service-connected disability, for 
accrued benefits purposes, is not warranted.  38 U.S.C.A. §§ 
5109A, 5121 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400(o) and 
(o)(2) (2003); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002).  In this case, preadjudication notice and 
assistance was provided to the veteran.  In this regard, the 
veteran filed her claim of entitlement to service connection 
in January 2001.  Notice and assistance provisions of the 
VCAA were noted in correspondence issued in March 2001.  In 
an August 2001 rating decision, the RO adjudicated the claim 
on appeal.  The claim of entitlement to an effective date 
earlier than October 27. 1998 for TDIU, for accrued purposes 
was filed in March 2002.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
these issues.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the August and 
October 2003 Statements of the Case (SOCs), December 2003 
Supplemental Statement of the Case (SSOCs), March 2001 
letter, and associated correspondence issued since the 
appellant filed her claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claims.  She was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on her behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claims, in the October 2003 
SOC and December 2003 SSOC.  In addition, the appellant was 
advised of the specific VCAA requirements in the March 2001 
letter.  It thus appears that all obtainable evidence 
identified by the veteran relative to her claims has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  
It is concluded that these documents essentially informed the 
veteran to submit any information he had, thus fulfilling all 
the elements of 38 C.F.R. § 3.159.  See Pelegrini, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

I.  Service connection for the cause 
of the veteran's death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); and Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The veteran's death certificate shows that he died on October 
[redacted], 2000, from cardiogenic shock due to dysrhythmia.

During the appellant's personal hearing held in October 2003 
at the RO, she testified that three weeks prior to the death 
of the veteran, he underwent triple bypass surgery at a 
private medical facility.  He was discharged with no 
complications.  She stated that it was her belief that the 
veteran's service-connected disabilities limited his 
functioning abilities.  He wore back braces and knee braces 
to reduce pain.  His sinusitis caused difficulty in 
breathing.  He suffered pneumonia fives times during the 
course of the marriage.  She stated that the service-
connected disabilities resulted in deprivation of a quality 
lifestyle.  In sum, she stated that the mental stress and 
physical limitation resultant from the service connected 
disabilities caused the demise of the veteran's heart, which 
caused the triple bypass surgery, and ultimate death of the 
veteran.  

A hospital report from St. Peter's Medical Center show that 
the veteran was seen by the New Jersey Cardiology Group since 
August 2000.  In September 2000, he complained of chest 
discomfort for the past one and a half years.  At that time 
he gave a history of an upper respiratory infection with 
shortness of breath and lower back pain.  An assessment of 
angina, hypertension, and probable coronary artery disease 
was provided.  He underwent a chest X-ray, electrocardiogram, 
and cardiac catherization.  Three-vessel coronary artery 
disease with normal left ventricular systolic function was 
diagnosed.  

The service medical records reflect no evidence pertaining to 
dysrhythmia.  The first clinical evidence of this disorder 
was many years after service.  There is no medical evidence 
of a link between the veteran's fatal dysrhythmia and his 
military service.  Accordingly, the Board finds that this 
disorder is not directly related to the veteran's period of 
active duty.  

The death certificate discloses that the veteran died in 
October 2000 from cardiogenic shock due to dysrhythmia.  
Prior to his death, service connection was in effect for 
degenerative disc disease, L3-4, L5-S1, rated as 60 percent 
disabling; sinusitis with rhinitis, rated as 10 percent 
disabling; and conjunctivitis, bilateral, rated as 
noncompensable.  At the time of the veteran's death, a 
combined 60 percent disability rating was effective.  A total 
rating had been assigned since October 1998.

The question arises as to whether the veteran's service- 
connected disabilities were either debilitating enough in 
nature, or otherwise of such a complicating nature, that they 
hastened the veteran's death.  Nothing in the veteran's 
clinical records indicate that his service-connected 
disabilities played a role in either the inception or the 
treatment of heart disease, specifically dysrhythmia.  Thus, 
there is no basis to conclude that they were etiologically 
related to the disease process that caused the veteran's 
death or that they resulted in debilitation so as to hasten 
the veteran's demise.  Given this, service connection for the 
cause of the veteran's death is not warranted on a secondary 
basis.  It is noted, with regards to the appellant's 
contentions that service connection was not in effect for 
anxiety or for knee pathology.

The Board has evaluated the foregoing, and must conclude that 
there is no objective medical evidence to establish a nexus 
or link between the any of the veteran's service-connected 
disabilities, or any other incident of his active service to 
his cause of death.  In short, there is no evidence to 
suggest that the veteran's service-connected disabilities, or 
any other incident of his active service was the principal 
cause of his death.  

The Board finds that the competent credible evidence of 
record establishes that the veteran's service-connected 
disabilities did not cause or contribute to his death.  As 
regards the appellant's assertion as to the cause of the 
veteran's cardiovascular problems, which led to his triple 
bypass surgery, the Board notes that, while she is competent 
to describe the veteran's appearance and symptoms prior to 
his death, she is not competent to render an opinion on the 
cause of the veteran's death.  That is a matter for qualified 
medical authorities.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as she has 
presented no competent medical evidence causally linking the 
cause of the veteran's death to service or a service-
connected disability.  Therefore, the appellant is not 
entitled to service connection for the cause of his death.  
See 38 C.F.R. § 3.312; see also Lathan v. Brown, 7 Vet. App. 
359 (1995); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Accordingly, the evidence is not in equipoise so as to apply 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).

II.  Entitlement to an effective date earlier than October 
27, 1998
for an award of a total rating based on TDIU,
for accrued benefits purposes

In general, upon the death of a veteran, accrued benefits are 
paid first to any living spouse of the deceased veteran, then 
to any living children, in pertinent part.  In all other 
cases, only so much of the accrued benefit may be paid as may 
be necessary to reimburse the person who bore the expense of 
last sickness or burial.  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000(a) (2003).

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) under VA laws to which 
the veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, and due and unpaid, "for a period not to exceed two 
years."  38 U.S.C.A. § 5121.  See also, 38 C.F.R. § 3.1000.  
The appellant's argument that this regulation requires a 
payment to two years prior to a veteran's death is in error, 
as the regulation clearly authorizes payment for a period, 
"not to exceed two years."

The payment of benefits to the surviving spouse of a veteran 
is generally determined by application of the provisions of 
38 C.F.R. § 3.400.  Under this general provision, the 
effective date of an evaluation and award of pension, 
compensation or dependencey and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  As for claims for increases in disability 
compensation, the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

At the outset, it appears that this matter is denied as a 
matter of law.  The TDIU was awarded effective October 1998.  
There is no indication that the veteran disagreed with the 
assigned effective date.  There is no indication that he had 
filed a claim for an earlier effective date at the time of 
his death.  As such, there is no authority for the appellant 
to file a claim for accrued benefits.  See 38 U.S.C.A. 
§§ 5101, 5121; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
Thus, there is no basis to grant the claim as a matter of 
law.  In the alternative, the appellant's representative has 
contended that there was an open claim for TDIU based on the 
record before the VA.  That matter is addressed in detail 
below.

Historically, the veteran was granted service connection for 
sinusitis in 1953 and a back disorder in September 1980.  

An increased rating for sinusitis was denied by rating action 
of August 1991, with notice that same month.  In conjunction 
with this claim a VA nasal examination was conducted.  
Historically the veteran reported that he was getting "SS 
Disability" due to "back-sinus problems etc etc."  His 
back and sinus problems were reportedly worse by virtue of 
time.  After examination the 10 percent rating was continued.  
He was notified and there was no appeal.

Increased ratings were denied in August 1993 for sinusitis 
and a back disorder.  This latter denial was due to the fact 
that he had not provided requested evidence, and that as 
such, no further action was to be taken.  He was provided 
notice of his appellate rights.  The veteran did not submit a 
timely appeal or otherwise provide the requested information. 

On October 27, 1998, the veteran filed a claim for increased 
evaluations for sinusitis and back disorder.  By rating 
action of June 1999, the veteran was granted an increased 
evaluation for his back disorder of 60 percent.  By rating 
action of October 1999, TDIU was granted, effective October 
27, 1998, the date of the veteran's claim for increased 
service-connected evaluations.  

Social Security Administration disability benefits show the 
veteran was considered disabled in 1988.

The appellant has requested an earlier effective date for the 
award of TDIU due to service-connected disability for accrued 
benefits purposes.  Her contention is that the date should be 
the same as the Social Security Disability date.  She 
contends that the veteran has been unemployable since 1988. 

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore. 38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. § 3.157.

In this case, the veteran failed to appeal the various rating 
decisions prior to the claim filed on October 27, 1998 and 
those decisions were final.  Moreover, there was no 
correspondence from the veteran indicating intent to file 
another claim for an increased rating subsequent to 1993 
until he filed to reopen the claim on October 27, 1998.  

It is noted that while in the early 1990's he made reference 
to Social Security Disability, he did not claim a total 
rating based on individual unemployability.  He had 10 
percent ratings for both of his service-connected disorders 
in 1993 when he sought an increase.  Thereafter, he failed to 
provide information requested and the claim was denied and 
otherwise abandoned.  Thus, there was not an open claim 
pending from that time.  As noted, the next indication of a 
claim for increased benefits was in October 1998, the 
effective date of the subsequently assigned TDIU.

The Board has reviewed the private treatment records received 
on October 27, 1998, with an eye as to whether any of these 
private treatment records, dated one year prior to the 
October 27, 1998 claim, show a factually ascertainable 
entitlement to TDIU under 38 C.F.R. § 3.400(o)(2) as a result 
of the veteran's service-connected disabilities, prior to 
October 27, 1998.  The records show treatment in back pain 
and symptoms of sinusitis.  Some records were not pertinent 
to the service-connected disabilities.  Notwithstanding, the 
records do not support a grant of TDIU under 38 C.F.R. § 
3.400(o)(2).  These records do not show that the veteran's 
service- connected disabilities rendered him unemployable at 
any time within one year prior to October 27, 1998.  Records 
dated more than one year prior to the October 27, 1998 claim 
are not pertinent under 38 C.F.R. § 3.400(o)(2).

In this instant case on appeal, there was no entitlement to 
TDIU prior to the date of the RO's October 27, 1998 receipt 
of the veteran's petition to reopen a claim previously and 
finally denied in 1993, and the medical evidence dated within 
one year prior to the veteran's claim does not show that the 
veteran's service-connected disabilities warranted a grant of 
a TDIU.

In light of the foregoing discussion, it is apparent that 
there is no basis for an earlier effective date.  
Accordingly, the Board finds an effective date, earlier than 
October 27, 1998, for a grant of TDIU, for accrued benefits 
purposes, is not warranted.  The Board as much as the 
appellant is constrained by the law.  The Board is without 
jurisdiction to grant a benefit that the law does not 
sanction.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to an effective date earlier than October 27, 
1998, for a grant of a total rating for compensation 
purposes, based on individual unemployability due to service-
connected disability, for accrued benefits purposes, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



